In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00087-CV



         DALE AND LISA TURNER, Appellants

                           V.

            SCOTT ASBJORNSON, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
             Trial Court No. 2013-1940-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        Dale and Lisa Turner (the Turners) timely filed a notice of appeal October 13, 2015. By

letter dated October 14, 2015, counsel for the Turners advised this Court that “Plaintiffs [were]

withdrawing their appeal.”1 Since that time, the Turners have made no further effort to prosecute

this appeal. The Turners have failed to file a docketing statement pursuant to Rule 32.1 of the

Texas Rules of Appellate Procedure, see TEX. R. APP. P. 32.1, and have likewise failed to pay the

filing fee pursuant to Rule 5 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 5.

        By letter dated November 13, 2015, we warned the Turners that, unless we received

information showing that they were making a substantial and tangible effort to prosecute this

appeal by filing a docketing statement and paying the filing fee on or before November 23, 2015,

this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),

(c).

        Since we have received no response to this Court’s letter of November 13, 2015, the

Turners’ appeal is ripe for dismissal for want of prosecution. Consequently, pursuant to Rules

38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:           December 15, 2015
Date Decided:             December 16, 2015

1
 Although this Court requested that counsel for the Turners file a motion to dismiss the appeal, no such motion was
filed.

                                                        2